Citation Nr: 0803554	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-03 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to a compensable rating for bilateral 
sensineural hearing loss.  

2.  Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 










INTRODUCTION

The veteran served on active duty from June 1962 to February 
1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO granted the 
veteran's claim for hearing loss assigning a noncompensable 
rating and granted the veteran's claim for tinnitus assigning 
a 10 percent rating.  


FINDINGS OF FACT

1.  The veteran's right ear hearing loss is manifested by an 
average pure tone threshold of 61.25 decibels with speech 
discrimination of 92 percent.  His left ear hearing loss is 
manifested by an average pure tone threshold of 65 decibels 
with speech discrimination of 84 percent.    

2.  The 10 percent rating currently in effect for the 
veteran's tinnitus is the maximum schedular rating for 
tinnitus, whether it is perceived in one ear or each ear.

3.  The veteran's tinnitus does not present an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render application of the regular 
schedular standards impractical.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.85, Diagnostic Code (DC) 6100 (2007). 

2.  There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 (2007).

3.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's tinnitus. 38 
C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  
Specifically, proper VCAA notice must inform the claimant of 
any information that is not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1) (2007).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).   VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in December 2004 before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records and provided him with a VA 
examination.  The duty to assist has therefore been satisfied 
and there is no reasonable possibility that any further 
assistance to the veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

II.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2007).  Otherwise, the 
lower rating will be assigned.  Id.  Where the rating 
appealed is the initial rating assigned with a grant of 
service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 
2007).  In its evaluation, the Board shall consider all 
information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  Id.

A.  Bilateral Hearing Loss

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100 (2007).  To evaluate 
the degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI;  Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

The veteran was initially granted service connection for 
bilateral hearing loss in an April 2005 rating decision and 
was assigned a noncompensable rating, effective on November 
22, 2004, the date his claim was received.  

The veteran's VA treatment records indicate that his hearing 
was tested February 2004.  Pure-tone audiometry testing 
indicated normal hearing through 1500 Hertz sloping to severe 
sensineural hearing loss in the veteran's left ear, and mild 
sloping to severe high frequency sensineural hearing loss in 
the right ear.  On the Maryland CNC test, the veteran 
received a score of 88 percent for the left ear for word 
recognition.  The treatment record did not report a Maryland 
CNC test score for the veteran's right ear.

In June 2004, the veteran was seen for a follow-up regarding 
his new hearing aids, which he reported were meeting most of 
his hearing goals, although the left hearing aid had died and 
needed to be repaired.  

The veteran underwent a VA audiologic examination in March 
2005, the results of which are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
90
95
LEFT
20
20
55
90
95

The average pure tone threshold in the veteran's right ear 
was 61.25 decibels. The average pure tone threshold in the 
veteran's left ear was 65 decibels.  On the Maryland CNC 
test, the veteran received a score of 92 percent for the 
right ear and 84 percent for the left ear for word 
recognition.  Based on these results, the examiner diagnosed 
the veteran with normal hearing through 1500 Hertz, sloping 
to profound high frequency sensineural hearing loss at 3000 
Hertz and above in the right ear, and normal hearing through 
1000 Hertz, sloping to profound high frequency sensineural 
hearing loss at 3000 Hertz and above in the left ear.  

These results equate to an assignment of level II for the 
veteran's right ear and level III for his left ear, which 
merits a 0 percent rating using Table VII.  Table VIA is not 
available to the veteran for either ear because 1) although 
his pure tone threshold is 30 decibels or less at 1000 Hertz, 
his puretone threshold is not 70 decibels or more at 2000 
Hertz, and 2) his pure tone threshold is not 55 decibels or 
more at each of 1000, 2000, 3000, and 4000 Hertz.  

Although the veteran contends that he is entitled to a 
compensable rating for his hearing loss, the disability 
rating schedule is applied mechanically based on the results 
of the audiometric testing.  Because the evidence fails to 
establish a compensable rating, the veteran's claim for an 
increased rating for bilateral hearing loss is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

B.  Tinnitus

The veteran was initially granted service connection for 
bilateral tinnitus in an April 2005 rating decision and was 
assigned a 10 percent rating, effective on November 22, 2004, 
the date his claim was received.  

Under 38 C.F.R. § 4.86 DC 6260, the maximum, and indeed, the 
only rating for service-connected tinnitus is 10 percent.  
This Diagnostic Code provides that a 10 percent rating is 
assigned for tinnitus, whether tinnitus is perceived as being 
in one ear or each ear or in the head.  38 C.F.R. § 4.87, DC 
6260, note 2 (2007).  Additionally, in Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit affirmed 
VA's long-standing interpretation of DC 6260 as authorizing 
only a single 10 percent rating for tinnitus, whether 
perceived as unilateral or bilateral. Thus, the veteran's 
tinnitus has already been assigned the maximum available 
schedular rating.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, however, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment may be assigned.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization, which render application of the regular 
schedular standards impractical.  The Board is precluded from 
assigning an extraschedular rating in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact, is obligated to liberally read all 
evidence of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).   The Board must 
address referral under 38 C.F.R. §3.321(b)(1) only in cases 
involving exceptional or unusual circumstances.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the RO considered an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extraschedular consideration was 
not warranted. The Board agrees with this decision, as the 
evidence of record fails to show that the veteran required 
any periods of hospitalization for his tinnitus or that his 
tinnitus has caused a marked interference with his 
employment.  In the absence of evidence presenting 
exceptional circumstances, the claim is not referred for 
consideration of an extraschedular rating  and the veteran's 
disability is appropriately rated under the schedular 
criteria.  The evidence relevant to extraschedular 
consideration is not so evenly balanced in this case so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007). 

Accordingly, no increase is available to the veteran and his 
claim for a rating in excess of 10 percent is denied.  With 
regard to the veteran's claim for a higher schedular rating, 
the law, not the facts are dispositive, and his claim for a 
higher schedular rating is based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied. 

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


